Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                    DETAILED ACTION
1. The Applicant’s response to the office action filed on April 14, 2022 is acknowledged.
                                             Status of the Application
2.  Claims 1-8, 12-17, 20, 22 and 24-25 are pending under examination. Claims 9-11, 18-19, 21 and 23 were canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the reasons that follow.
Response to Arguments:
3.  The rejection of claims under 35 USC 112 second paragraph has been withdrawn in view of the amendment.
4.  With reference to the rejection of claims under 35 USC 103(a) as being obvious over Lee et al. in view of Hawkins, the Applicant’s arguments and the declaration under CFR 1.132 have been fully considered and found unpersuasive. With reference to the Applicant’s arguments drawn to zero to 5 nucleotide difference in the number of nucleotides flanking the labeled nucleotide and the declaration showing additional experiments to show the difference zero to 5, the arguments were fully considered and found unpersuasive because Hawkins teach a labeled base positioned in an oligonucleotide at zero to 5 nucleotide difference in the number of flanking nucleotides. The oligonucleotides of SEQ ID NO: 31 and SEQ ID NO: 41 in table 3-4, indicate zero difference in the number of flanking nucleotides in which the label is positioned at the center showing 10 fold increase. Thus positioning a label in the center nucleotide of a primer would result in expected and within the scope of the additional experiments shown in the declaration. Thus, as discussed in the rejection it would be obvious to modify a primer as taught by Lee et al. with the positioning of a label internally as taught by Hawkins to improve the fluorescence signal detection of a target nucleic acid with reduced background signal noise. For all the above the rejection has been maintained.
5. With reference to the rejection of claims under obviousness type of double patenting over the claims in the patent 9,150,912 in view of Hawkins, the Applicant’s arguments and the amendment have been fully considered and found unpersuasive because the claims in the patent disclose a primer comprising at least one labeled nucleotide and amplification of a target using the labeled primer. As discussed in the rejection, Hawkins teach the positioning of a label internally in the sequence would reduce the background noise and improve the target amplification signal. As discussed above it would be obvious to modify the method by positioning the label internally would improve the detection of a target nucleic acid sequence with reduced background noise. With all the above the rejection has been maintained.
Claim Rejections - 35 USC § 103-Maintained
6.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
             Claims 1-8, 12-17, 20, 22 and 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2006/0105348) in view of Hawkins (US 6,451,530).
        Lee et al. teach a method of claims 1, 3-4, 6, 20, 24-25, for amplifying and detecting nucleic acids comprising: i) providing one or more nucleic acid primers having a single nucleotide to which a label is attached directly or via a linker (carbon); ii) providing enzymes and reagents for amplification of a target nucleic acid using said one or more primers, iii) incubating said one or more primers and said enzymes and reagents under conditions suitable for amplification of the target nucleic acid primer provided that the reaction conditions are nuclease free and (iv) detecting amplified nucleic acids from step iii) via the label attached to the single nucleotide wherein said one or more nucleic acid primers comprise the sequence formula 5’- Na X Nb -3’ wherein X is a labelled nucleotide, n may be any nucleotide and a, b, represent number of nucleotides and are each independently 3 to 25 nucleotides and PCR reaction comprising enzymes, reagents, amplification of a target under conditions that are nuclease free (see entire document, at least para 0338, 343, 0439-0457, 0461-0462, at least table2, primers oligo A, oligo J, oligo L, SEQ ID NO: 1, 19-22; indicating use of internally labeled one or more primers wherein the PCR reaction conditions are nuclease free);
With reference to the claim 2, Lee et al. teach that the method further comprises
separation of amplified nucleic acids by size (see entire document, at least para 0446;
indicating separation by gel electrophoresis).
With reference to claim 7-8, 22, Lee et al. teach that the fluorescent label is FAM,
HEX, Cy3, TAMRA, and the amplification comprises PCR (see entire document at least para 0438-0442, table 2).
With reference to claim 12, Lee et al. teach that the amplified target nucleic acid are
of at least 200 relative fluorescence units (see entire document, at least para 0565).
Although Lee et al. teach use of internally labeled primer having the formula as
claimed in claim 1 and positioning of the label within 10 nucleotides from the 3’-end
(see at least para 0343), however Lee et al. did not specifically teach the difference in
the subscripts a and b varying from zero to 5.
With reference to claims 1, 5, 13-17, 25, Hawkins teaches a method of amplifying
and detecting a target nucleic acid wherein the method utilizes an oligonucleotide
having a fluorescent labeled nucleotide as a probe or a primer, wherein Hawkins
teaches that the oligonucleotide has nucleotide sequences flanking the labeled
nucleotide and the position of the fluorescent nucleotide is placed anywhere along the
length or internal position in the oligonucleotide and the difference between the flanking
subsequences of the labeled nucleotide in the oligonucleotide range from zero to 5
nucleotides (see entire document, at least col. 2, line 42-56, col. 3, line 43-60, col. 12,
line 20-55, col. 24-26, table 1-4, indicating formula I and II oligonucleotides having the
fluorescent nucleotide between two subsequences of an oligonucleotide). Hawkins
teaches that the use of labeled oligonucleotides increases the fluorescence many folds
in amplification reactions and the labeled oligonucleotides comprise a nucleobase
(nucleotide analog) improves the characteristic length determination of the nucleic acids
hybridized to it (see at least col. 26, line 25-60, col. 4, line 1-21).
It would have been a prima facie obvious to one of the ordinary person skilled in
the art at the time the invention was made to modify the method as taught by Lee et al. with the inclusion positioning of the labeled nucleotide internally to increase
fluorescence detection signal as taught by Hawkins to improve the sensitivity of the
method for detecting and quantitating the target nucleic acids. The ordinary person
skilled in the art would have motivated to combine the references and have a
reasonable expectation of success that the combination would improve the sensitivity
and specificity of the method because Hawkins explicitly taught use of oligonucleotides
as primers or probes in PCR and positioning the label within the oligonucleotide that
increases the fluorescence signal in PCR and facilitates quantitative detection of nucleic
acids (see at least col. 3, line 43-60, col. 4, line 1-21) and such a modification is
considered obvious over the cited prior art.
Nonstatutory Double Patenting-Maintained
7.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/ efs/ guidance/eTD-info-I.jsp.
      Claims 1-8, 12-17, 20, 22 and 24-25 are rejected on the ground of nonstatutory double patenting claims 1-20 of US patent 9,150,912 (hereafter ‘912) in view of Hawkins et al. (US 6,451,530).
Although the claims at issue are not identical, they are not patentably distinct from each
other because although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims drawn to a method for amplifying
and detecting nucleic acids is within the scope of the claims 1-20 of the patent ‘912.
Specifically, the method steps comprising a providing a primer, amplification regents and incubating said primer and regents under conditions suitable for amplification of a target nucleic acid ad detecting amplified target nucleic acid, wherein the primer is labeled and said label is attached to a nucleotide via a linker and the position of the labeled nucleotide is internally positioned in said primer are within the scope of the claims 1-20 of the patent ‘912. However, the instant claims differ from the claims in the patent ‘912 in reciting flanking nucleotides of the internally labeled nucleotide differ
by zero to 5 nucleotides.
   Hawkins teach a method of amplifying and detecting a target nucleic acid wherein the
method utilizes an oligonucleotide having a fluorescent labeled nucleotide as a probe or
a primer, wherein Hawkins teaches that the oligonucleotide has nucleotide sequences
flanking the labeled nucleotide and the position of the fluorescent nucleotide is placed
anywhere along the length or internal position in the oligonucleotide and the difference
between the flanking subsequences of the labeled nucleotide in the oligonucleotide
range from zero to 5 nucleotides (see entire document, at least col. 2, line 42-56, col. 3,
line 43-60, col. 12, line 20-55, col. 24-26, table 1-4, indicating formula I and II
oligonucleotides having the fluorescent nucleotide between two subsequences of an
oligonucleotide). Hawkins teaches that the use of labeled oligonucleotides increases the
fluorescence many folds in amplification reactions and the labeled oligonucleotides
comprise a nucleobase (nucleotide analog) improves the characteristic length determination of the nucleic acids hybridized to it (see at least col. 26, line 25-60, col. 4,
line 1-21).
      It would have been prima facie obvious to an ordinary person skilled in the art at the
time the invention was made to modify the method taught by the claims in the patent
‘912 with the position of the labeled nucleotide as taught by Hawkins et al. to improve
the sensitivity of the method. The person skilled in the art would have motivated to
combine the method of the claims in the patent ‘912 with the positioning of the labeled
nucleotide in the primer as taught by Hawkins et al. and have a reasonable expectation
of success that the combination would improve the sensitivity of the method because
Hawkins et al. explicitly taught use of oligonucleotides as primers or probes in PCR and
positioning the label within the oligonucleotide that increases the fluorescence signal in
PCR and facilitates quantitative detection of nucleic acids (see at least col. 3, line 43-60,
col. 4, line 1-21) and such a modification is considered obvious over the cited prior art.
Thus the claims in the patent ‘912 encompass the instant claims and are coextensive in
scope. Therefore the instant claims are obvious over the claims in the patent ‘912. 
                                                                              Conclusion
           No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637